Citation Nr: 1314985	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-45 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, and/or as due to exposure to herbicides.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to lumbosacral strain.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to lumbosacral strain.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  

7.  Entitlement to a rating higher than 40 percent for lumbosacral strain. 

8.  Entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity.

9.  Entitlement to a rating higher than 20 percent for residuals of fracture of the right metatarsal.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board notes that during the August 2010 VA examination, the examiner noted that the Veteran was not employed because of his back.  See August 2010 VA examination.  As such, the Board finds that the record raises a claim for TDIU.

The Board notes that the RO separated the issue of entitlement to service connection for an acquired psychiatric disorder, on a secondary basis, from the issue of entitlement to service connection for an acquired psychiatric disorder on a direct basis.  See September 2011 rating decision.  However, the Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Additionally, as the RO has considered this issue on a direct and secondary basis, the Board finds there is no prejudice to the Veteran by considering all theories of entitlement on appeal.

The issues of entitlement to service connection for hypertension, neuropathy of the bilateral lower extremities, to include as secondary to lumbosacral strain, entitlement to service connection for erectile dysfunction, to include as secondary to lumbosacral strain, entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, entitlement to a rating higher than 40 percent for lumbosacral strain, entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity, entitlement to a rating higher than 20 percent for residuals of fracture of the right metatarsal, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  An October 1996 Board decision denied the claim of entitlement to service connection for a psychiatric disorder.  The Veteran did not file an appeal to that decision and it is final.  

2.  Evidence pertaining to the Veteran's psychiatric disorder received since the October 1996 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not have service in the Republic of Vietnam.

4.  The Veteran's diabetes mellitus, type 2, is not causally or etiologically due to service, to include exposure to herbicides. 


CONCLUSIONS OF LAW

1.  The Board's October 1996 decision that denied the claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  Evidence received since the October 1996 Board decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

3.  Service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).




 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board is reopening the Veteran's claim.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA pertaining to the issue of reopening, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Concerning the claim for service connection, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2007 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  Additional letters were sent in December 2008 and February 2009.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The claim was subsequently adjudicated in a September 2010 statement of the case (SOC).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in December 2008, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim of Entitlement to Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks to reopen his claim for entitlement to service connection for an acquired psychiatric disorder.

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2012).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to this claim, reflects that the claim was last denied in a Board decision of October 1996.  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the October 1996 decision denied the claim on the basis that there was no evidence of record indicating the Veteran had a psychiatric disorder that was causally or etiologically due to service, the Board finds that new and material evidence would consist of evidence that the Veteran's psychiatric disorder was causally or etiologically due to service, or raises a new factual basis to reopen the claim.

Evidence received since the October 1996 rating decision consists of numerous records and documents and these records show current diagnoses of multiple psychiatric disorders.  Among other things, the Veteran stated that his psychiatric disorders are due to his service-connected disabilities.  See November 2010 VA Form 21-526EZ.  The Board notes that the Veteran is service connected for a lumbar spine disorder, a right leg disorder, and a right foot disorder.

The additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and is remanding the claim for further development.

III.  Entitlement to Service Connection for Diabetes Mellitus, Type 2, to Include as Due to Exposure to Herbicides

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2.  The Board will first address the Veteran's claim of service in Vietnam. 

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

An opinion of the General Counsel for VA states that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

In a March 2009 Report of Contact, the Veteran indicated that he did not set foot in Vietnam, but believes he was exposed to Agent Orange by having contact with aircraft in the flight deck, where he supplied fuel to aircrafts that were flying back and forth from Vietnam.

The Veteran's discharge (DD Form 214) shows that he was awarded the Republic of Vietnam Campaign Medal and Vietnam Service Medal, and that he had one year and 10 months for foreign and/or sea service. 

The Veteran's personnel file has been obtained.  His personnel file indicates he served aboard the U.S.S. Saratoga.  Ship history revealed the U.S.S. Saratoga made ports of call in Subic Bay, Republic of Philippines, Hong Kong, and Singapore, and conducted Special Operations on Yankee Station in the Gulf of Tonkin from 1972 to 1973.  

The Board finds that service in Vietnam is not shown.  The Veteran is shown to have served aboard a ship that was in the official waters of the Republic of Vietnam, at various times in 1972 to 1973.  However, the Veteran's service records contain nothing to show that the conditions of his service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Given the foregoing, and when considered with the other evidence of record, the Board finds that the evidence is insufficient to show duty or visitation in the Republic of Vietnam, and that such service is not shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Veteran is not shown to have service involving duty or visitation in the Republic of Vietnam.  See VAOPGCPREC 27-97. 

As such, the Veteran is not shown to have had qualifying service in the Republic of Vietnam, nor is he shown to have been exposed to herbicides.  Accordingly, the laws pertaining to Veterans who have been exposed to Agent Orange are not applicable, and service connection may not be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6).  3.309(e); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).  

As noted previously, service connection may also be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran's service treatment records do not show treatment for, or a diagnosis of diabetes mellitus, type 2.  

As for the post-service medical evidence, it consists of VA and private treatment records.  This evidence shows that the Veteran was diagnosed with diabetes mellitus, type 2 in the year 2007, more than thirty years after service.  See November 2007 VA examination.  

The Board finds that the claim must be denied.  The Veteran was not treated for diabetes mellitus, type 2, during service, nor was this condition noted upon separation from service.  Therefore, diabetes mellitus, type 2, is not shown during service.  See 38 C.F.R. § 3.303(a).  Post service, the earliest medical evidence of diabetes mellitus, type 2, is dated in 2007.  This is more than thirty years after separation from service, and this period without symptoms, treatment, or diagnosis, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, continuity cannot be established.
 
The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes he contracted diabetes mellitus, type 2, a result of his time in service, as a layperson without any medical training and expertise, given the circumstances of this case, he is simply not qualified to render a medical opinion about the etiology of diabetes mellitus, type 2.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board does not dispute the fact that the Veteran is diagnosed with diabetes mellitus, type 2.  However, because of the absence of a medical nexus between his diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection.  

In summary, the weight of the evidence reflects that the Veteran developed his diabetes mellitus, type 2, years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Similarly, there is no continuity of symptomatology, so service connection may not be granted on that basis.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for diabetes mellitus, type 2.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to this extent, the appeal is granted.

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, is denied.



REMAND

The Board has reopened the claim for entitlement to service connection for an acquired psychiatric disorder.  Additionally, the Veteran seeks entitlement to service connection for hypertension, neuropathy of the bilateral lower extremities and erectile dysfunction. 

Importantly, the Board notes that the Veteran had elevated blood pressure readings during service.  According to the National Institutes of Health and the National Heart, Lung and Blood Institute, normal blood pressure is a systolic reading of less than 120 or a diastolic reading of less than 80.  Prehypertension is classified as a systolic reading of 120 to 139 or a diastolic of 80 to 89.  Stage one hypertension is a systolic of 140 to 159 or a diastolic of 90 to 99 and stage two hypertension is a systolic of 160 or a diastolic greater than or equal to 100.  "Prevention, Detection, Evaluation, and Treatment of High Blood Pressure," National Institute of Health, National Heart, Lung, and Blood Institute (2003). 

The Veteran's entrance examination from July 1971 did not note any history of hypertension or a diagnosis of hypertension at the time.  In March 1972, the Veteran's blood pressure was 130/92, which is considered stage one hypertension.  In April 1973, the Veteran's blood pressure was 130/80.  This blood pressure is considered prehypertension.  A day later, it was 128/88.  Post-service records indicate the Veteran is currently taking medication for hypertension.  During an August 1981 VA examination for another disorder, his blood pressure was recorded as 140/80.  A medical opinion has not yet been obtained that addresses the nature and etiology of his hypertension.  Given the Veteran had elevated blood pressure readings during service and is currently diagnosed with hypertension, a remand is required in order to obtain a nexus opinion.

Pertaining to the Veteran's claims for entitlement to service connection for neuropathy, erectile dysfunction, and psychiatric disorders, the Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was afforded a VA examination for neuropathy of the bilateral lower extremities in August 2010.  Although the examiner noted that the Veteran's bilateral lower neuropathy was not related to his lumbar strain, the examiner did not offer an opinion regarding whether the Veteran's lumbar strain aggravates his neuropathy.  Furthermore, there was also no opinion provided regarding whether the Veteran's neuropathy was proximately due to or aggravated by his service-connected radiculopathy of the right leg.  The Board finds that a remand is necessary to obtain these opinions.  

Similarly, during a January 2009 VA examination, the examiner opined that the Veteran's erectile dysfunction is not caused by or a result of his lumbosacral strain.  There was no opinion provided regarding whether the Veteran's erectile dysfunction was proximately due to or aggravated by his service-connected lumbosacral strain or radiculopathy of the right leg.  A remand is necessary to obtain these opinions.

Additionally, during a May 2011 VA examination, the examiner opined that the Veteran's psychiatric disorder is not caused by or a result of his service-connected disabilities.  No opinion was provided whether the Veteran's service-connected disabilities aggravate his psychiatric disorder.  Additionally, no medical opinion has been obtained regarding whether the Veteran's psychiatric disorder is causally or etiologically due to service, although medical records indicate he was diagnosed with anxiety neuresis in August 1974, approximately five months after discharge from service.  A remand is necessary to obtain these opinions.

The Veteran also seeks increased ratings for his lumbosacral strain, radiculopathy of the right lower extremity, and residuals of fracture of the right metatarsal.  The Board notes that the most recent VA examinations for these disorders were in August 2010, more than two years ago.  The Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claims, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty maintaining employment due to his service-connected disabilities, particularly his migraine disorder.  See March 2012 VA examination. 

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran an in-person VA examination for hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is in any way causally or etiologically related to his active service, including his elevated blood pressure readings during service, or developed within one year of service discharge in March 1974.

The examiner must offer comments and an opinion on the Veteran's elevated blood pressure readings documented in the service treatment records.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Obtain an addendum opinion to the August 2010 VA examination for neuropathy of the bilateral lower extremities.  If deemed necessary, afford the Veteran a VA examination for his neuropathy of the bilateral lower extremities.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the currently diagnosed neuropathy of the bilateral lower extremities is causally or etiologically due to service; and,

b)  the currently diagnosed neuropathy of the bilateral lower extremities is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his service-connected lumbosacral strain and/or radiculopathy of the right leg.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his bilateral lower extremities disorder and provide information as to how the statements comport with generally accepted medical norms. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.  

5.  Obtain an addendum opinion to the January 2009 VA examination for erectile dysfunction.  If deemed necessary, afford the Veteran a VA examination for his erectile dysfunction.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the currently diagnosed erectile dysfunction is causally or etiologically due to service; and,

b)  the currently diagnosed erectile dysfunction is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his service-connected lumbosacral strain and/or radiculopathy of the right leg.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his erectile dysfunction and provide information as to how the statements comport with generally accepted medical norms. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.  

6.  Obtain an addendum opinion to the May 2011 VA psychiatric examination.  If deemed necessary, afford the Veteran a VA examination for his psychiatric disorders.  

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

All current psychiatric disorders should be diagnosed.  For each diagnosed disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the currently diagnosed psychiatric disorder is causally or etiologically due to service or began within one year of discharge from service; and,

b)  the currently diagnosed psychiatric disorder is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his service-connected disabilities (currently lumbosacral strain, radiculopathy of the right leg, and residuals of fracture to the right metatarsal).

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

The examiner must offer comments and an opinion on the August 1974 treatment note diagnosing chronic, anxiety neuresis with depressive features approximately five months after discharge from service.

In particular, review the lay statements as they relate to the development of his psychiatric disorders and provide information as to how the statements comport with generally accepted medical norms. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.  

7.  Afford the Veteran a VA examination to determine the current severity of his lumbosacral strain. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (2012).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

All pertinent symptomatology and findings should be reported in detail.  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  

Additionally, all urinary and/or fecal symptoms that are due to/aggravated by the lumbosacral strain should be noted.

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

8.  Afford the Veteran a VA examination to determine the current severity of his radiculopathy of the right lower extremity.  The examiner should identify the nature and severity of all current manifestations of the radiculopathy.  Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must indicate whether the Veteran's radiculopathy is mild, moderate, moderately severe, severe with marked muscular atrophy or whether the Veteran has complete paralysis. 

9.  Afford the Veteran a VA examination to determine the current severity of his residuals of fracture of the right metatarsal.  The examiner should identify the nature and severity of all current symptoms.  Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2012).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner must indicate whether the Veteran's malunion or nonunion of the metatarsal bones is moderately severe, severe, or results in actual loss of use of the foot. 

10.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities (lumbosacral strain, residuals of fracture to the right metatarsal and radiculopathy of the right lower extremity), either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

11.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

12.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


